DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (2015/0224612).

In reference to claim 1, Henderson et al. disclose a screwdriving end fitting (330) for a screwdriving tool (314/608) for tightening a selfbreaking fastener (206/212/600), the self-breaking fastener including a threaded portion (outer surface of 206 adjacent to 212 as seen in Figure 7) linked to a screwdriving head via a breaking area, the screwdriving end fitting comprising: a screwdriving socket (under a first interpretation formed within 704 or under a second interpretation formed within 502) that cooperates with the self-

In reference to claim 2, Henderson et al. disclose that the at least one retainer is a stop plate (at 708) movable in translation along an axis perpendicular to an axis of rotation of the screwdriving socket, otherwise the broken portion (1400) would not be released as intended (see figure below and see Figures 17 and 18).  
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (Plate 708 moves along this horizontal axis which is perpendicular to the rotation axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    314
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Rotation axis)]


[AltContent: arrow]
    PNG
    media_image2.png
    107
    176
    media_image2.png
    Greyscale

[AltContent: textbox (Circular notch)]

[AltContent: textbox (Diameter of 
self-breaking fastener)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Diameter of 
screwdriving head)][AltContent: arrow][AltContent: textbox (Diameter of 
circular notch)][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    342
    271
    media_image3.png
    Greyscale





In reference to claim 5, Henderson et al. disclose that the retaining socket includes, at a free end, a retaining plate (708), the retaining plate including a central opening (formed between opposing ends 708) that inhibits passage of the screwdriving head of the self-breaking fastener in a first angular position (Figure 17) and allows passage of the screwdriving head in a second angular position (Figure 18). 

In reference to claim 8, Henderson et al. disclose that the retaining socket (502) includes at a free end at least one jaw (708) movable in rotation, relative to the retaining socket, between a first position in which the at least one jaw inhibits passage of the screwdriving head of the self-breaking fastener (Figure 17) and a second position in which the at least one jaw allows passage of the screwdriving head (Figure 18). 

In reference to claim 10, Henderson et al. disclose two opposite rotary jaws (708, Figure 12).

In reference to claim 12, Henderson et al. disclose a screwdriving tool (314) comprising: a screwdriving end fitting (330) for tightening a self-breaking fastener (206/600) including a threaded portion (outer surface of 206 adjacent to 212 as seen in Figure 7) . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (2015/0224612) in view of Maiwald et al. (9463514).

In further reference to claim 2, assuming arguendo that Henderson et al. lack, providing at least one retainer as a stop plate that is movable in translation along an axis perpendicular to an axis of rotation of the screwdriving socket, than Maiwald et al. is 

In further reference to claim 3, Henderson et al. disclose that the stop plate includes a circular notch (within 504, see Figure 5 and annotated figures below) having a diameter smaller than a diameter of the screwdriving head of the self-breaking fastener and greater than a diameter of the breaking area of the self-breaking fastener (see figure below). 
[AltContent: arrow][AltContent: textbox (Circular notch)]
    PNG
    media_image2.png
    107
    176
    media_image2.png
    Greyscale

[AltContent: textbox (Diameter of 
self-breaking fastener)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Diameter of 
screwdriving head)][AltContent: arrow][AltContent: textbox (Diameter of 
circular notch)][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    342
    271
    media_image3.png
    Greyscale



In reference to claim 9, Maiwald et al. show that it is known in the art to provide at least one jaw (1 and/or 2) that is hinged (at 13 or 14) on the retaining socket (Figure 2b) and includes a slot (formed as the space receiving pin 11 and 12 therein respectively, Figure 3b) cooperating with a pin (11 or 12) fixed relative to the retaining socket (Figures 2b and 3b). 

In further reference to claim 10, Maiwald et al. also show comprising two opposite rotary jaws (1 and 2, Figures 2b and 3b).

In reference to claim 11, Maiwald et al. show elastic reminders (13 and 14) for biasing the at least one retainer toward its locked position (Figure 2b). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (2015/0224612) in view of Daniel (5131300). 

In reference to claim 6, Henderson et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing of, forming the central opening as a hexagonal shape. However, Daniel teach that it is old and well known in the art at the time the invention was made to provide opposing jaws (1 and 2, similar to opposing portions 708 in Henderson et al.) that form a central opening (i.e. therein) in various shapes (see Figures 5-8) including a hexagonal shape (Figures 5 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shape of the central opening, of Henderson et al., with the known technique of forming a central opening with a hexagonal shape, as taught by Daniel, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively engages and captures all the sides of a workpiece to allow even application of extremely high torque during normal operation. 

In reference to claim 7, Henderson et al. disclose that a distance between parallel edges (left and right inner ends of 708) of the central opening is greater than a distance between parallel faces (inner left and right faces) of the screwdriving head of the self-breaking fastener and less than a distance between ridges (lower left and right portions of 604) linking two adjacent faces (outer left and right faces of 604) of the screwdriving head of the selfbreaking fastener (see figure below). 
[AltContent: textbox (Ridges)][AltContent: arrow][AltContent: textbox (Central opening)][AltContent: connector][AltContent: arrow][AltContent: textbox (Ridges linking two adjacent faces of the screwdriving head of the selfbreaking fastener.)][AltContent: connector][AltContent: connector][AltContent: textbox (Parallel faces of the screwdriving head of the self-breaking fastener)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    342
    271
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Estep et al. (2011/0197410). Estep et al. teach that it is old and well known in the art at the time the invention was made to form at least one retainer (i.e. 14a) as a stop plate (14a) movable in translation along an axis (the horizontal axis as seen in Figure 2) which is perpendicular to an axis of rotation (the vertical axis of 16, as seen in Figure 2) of the screwdriving socket. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723